Citation Nr: 0201810	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss, on appeal from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
March 1972.  He also had additional service with the Alabama 
Army National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for bilateral hearing loss, and evaluated the 
veteran's hearing loss as noncompensable, effective 
August 1997, the date of the claim.  The veteran disagreed 
with the noncompensable evaluation and the current appeal 
ensued.  

In November 2001, the veteran presented testimony at a 
videoconference Board hearing before the undersigned Board 
member.  38 U.S.C.A. § 7107(e) (West Supp. 2001).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Results of the December 1997 VA audiometric examination 
correspond to a level I in the right ear and level II in the 
left ear. 

2.  Results of the January 2001 VA audiometric examination 
correspond to a level II in the right ear and level IV in the 
left ear.  



CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted at any time since August 1997.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1997 and 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection was denied for bilateral hearing loss by 
rating decision of October 1997.  In March 2000, the Board 
granted service connection bilateral hearing loss.  By rating 
decision of April 2000, the Board decision was implemented 
and a noncompensable evaluation was assigned, effective 
August 1997.  The noncompensable evaluation for hearing loss 
remains in effect to this date.  

In December 1997, audiological results from June 1992 to 
October 1996 from the DCH Speech and Hearing Clinic were 
associated with the claims folder.  The veteran reported that 
his hearing was poor, that he had no pain in his ears, and 
that he had never been treated by a physician for an ear 
problem.  He also stated that he served in the military as a 
gunner on a tank in Vietnam and was exposed to gunfire and 
other loud noise.  The examination disclosed average pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 50, in 
June 1992; 50 in May 1993; 48 in August 1994; 48 in May 1995; 
and 49 in October 1996, all in the right ear.  In the left 
ear, average pure tone thresholds were reported as 66, in 
June 1992; 66 in May 1993; 68 in August 1994; 65 in May 1995; 
and 64 in October 1996.  

The veteran underwent a VA audiometric examination in 
December 1997.  He complained of decreased hearing, 
specifically in the left ear.  He related the greatest 
trouble understanding speech in a group of people or when 
background noises were present.  The examination disclosed 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz of 45 in the right ear and 59 in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent, 
bilaterally.  The diagnosis was moderately severe high 
frequency sensorineural hearing loss of the right ear and 
mild to profound sensorineural hearing loss for the left ear.  

In January 1998, the veteran had an audiological examination 
at the University of Alabama.  He gave a history of noise 
exposure to artillery fire and while working on a tank in 
Vietnam.  He felt his hearing had decreased and the left ear 
seemed worse than the right ear.  The examiner described the 
veteran's hearing as normal in low frequencies in both the 
right and left ears and sloping to moderate sensorineural 
hearing loss in the right ear and sloping to profound 
sensorineural hearing loss in the left ear.  The diagnostic 
impressions were that the test results suggested loss of 
hearing sensitivity and difficulty understanding speech.  It 
was noted that binaural amplification should improve the 
veteran's hearing, but would not solve all of his hearing 
problems. 

In February 1998, a letter from the veteran's co-worker was 
submitted on behalf of his claim.  The veteran's co-worker 
noted that he had known the veteran since 1973, and had 
noticed that he had difficulty hearing normal and quiet 
sounds since that time.  He related that the veteran informed 
him that he had worked around heavy artillery in the 
military.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1998.  He related that he had 
no hearing problems in childhood and that his hearing was 
affected by machine gun fire and tank fire in Vietnam for 
approximately two years.  He testified that he was never 
given ear protection in service but had used ear muffs for 
use in the generator room work he had done after service.  

In September 2000, an addendum to the file was received by VA 
from the University of Alabama in reference to the veteran's 
January 1998 hearing test.  The addendum indicated that the 
results of pure tone audiometric testing indicated a moderate 
high frequency hearing loss in the right ear and a severe 
high frequency hearing loss in the left ear.  The audiometric 
configuration was indicative of hearing loss due to noise 
exposure.  Based on the results, it was noted that the 
veteran was expected to have difficulty understanding speech 
in the presence of background noise or poor room acoustics; 
difficulty perceiving high frequency consonant sounds such as 
f and s; difficulty differentiating similar words; and 
difficulty separating speech from noise.  Use of 
amplification was expected to provide significant improvement 
but would not solve all listening difficulties.  

In January 2001, the veteran underwent a VA audiometric 
examination.  A history of decreased hearing and ringing was 
noted.  He related that he began wearing hearing aids in both 
ears approximately two years prior to the examination and 
that they gave him good benefit.  There were no abnormalities 
noted during his otoscopic examination  Pure tone audiometry 
indicated a severe high frequency sensorineural hearing loss 
with the left ear being slightly worse than the right.  The 
examination disclosed average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz of 56 in the right ear and 71 in 
the left ear.  An addendum to the January 2001 examination 
was submitted indicating speech recognition ability of 84 
percent in the right ear and 76 percent in the left ear.  

In November 2001, the veteran presented testimony at a 
videoconference Board hearing before the undersigned Board 
member.  The veteran indicated that he was not sure of the 
qualifications of the VA audiologist who performed his 
testing since he had been determined to have a noncompensable 
evaluation.  However, he indicated the private and VA testing 
were basically the same type test.  He also testified that he 
was told by the private audiologist at the University of 
Alabama that he had profound hearing loss.  He believed that 
if he had profound hearing loss, his testing should indicate 
more than a noncompensable evaluation.  



II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to the evaluations for his 
bilateral hearing loss.  He was not notified of the 
provisions of the VCAA; however, the laws and regulations 
pertaining to hearing loss were provided to the veteran in 
the October 2000 statement of the case (SOC).  Additionally, 
the law was amended for hearing loss disorder, effective 
June 1999.  Although the new regulations were not in effect 
at the time of the initial rating decision on appeal, there 
is no prejudice by the Board's consideration of the new 
regulations.  The amendments to the regulations did not 
result in any substantive changes.  Essentially, the old and 
new regulations for evaluating hearing loss are identical.  
See 64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  The substantive laws 
and regulations to be applied are the same as those of which 
the veteran has had notice, and he has presented cogent 
argument in support of his claim. 

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increase in an original evaluation.

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA treatment 
records if relevant to the claim.  38 U.S.C.A. § 5103A(c), 
(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(3) 
and (c)(4)).  The veteran had a December 1997 VA audiology 
examination and was examined again in January 2001 by VA.  
Together these records and examinations provide an adequate 
medical record.  At this time, nothing in the record suggests 
that additional examination or opinion is necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding his hearing loss claim.  He provided 
hearing testimony at a videoconference hearing in 
November 2001.  

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to a compensable initial 
evaluation, he has been provided ample opportunity to present 
evidence meeting those requirements at a videoconference 
hearing, and he has submitted to additional VA examination, 
all sufficient to substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.


B.  Application of Laws to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
noncompensable evaluation for bilateral hearing loss, rated 
under Diagnostic Code 6100, has remained in effect from the 
initial grant of service connection throughout the appeal 
period.  The veteran has disagreed with the noncompensable 
evaluation, indicating that the evaluation for his bilateral 
hearing loss does not properly reflect the level of 
disability exhibited by this service-connected disorder.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1997, 
2001).  Under these criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  See 38 C.F.R. § 4.85 (1997, 2001).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1997, 2001).  

During this appeal period, the veteran underwent audiology 
examinations in October 1996, December 1997, January 1998, 
and January 2001.  However, only the December 1997 and 
January 2001 examinations satisfied VA regulations for an 
examination for hearing impairment for VA purposes, namely, 
that such examination must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85.  

On VA audiometry in December 1997, the average puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 45 decibels 
in the right ear and 59 decibels in the left ear.  Speech 
recognition ability was 92 percent, bilaterally.  This 
corresponds to level I hearing in the right ear and level II 
in the left ear.  Level I and II  hearing acuity combined 
equates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.

The results of the most recent VA audiometry examination of 
January 2001 indicate the average puretone threshold for the 
1000, 2000, 3000, and 4000 Hertz was 56.25 decibels in the 
right ear and 71.25 decibels in the left ear.  Speech 
recognition ability was 84 percent in the right ear and 76 
percent in the left ear.  This corresponds to level II 
hearing in the right ear and level IV in the left ear.  Level 
II and level IV hearing acuity combined also equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Hence, there is no basis for assignment of a higher 
evaluation at any time during the appeal period.  Assignment 
of a specific disability evaluation for hearing loss is 
achieved by the mechanical application of the Rating Schedule 
to the numeric designations assigned, after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). 

The provisions of 4.86(a) also do not apply to the veteran's 
situation as audiometry in 1997 or 2001 did not show puretone 
thresholds of 55 decibels or greater in the relevant 
frequencies for either ear.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not for application because puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

Although the veteran's hearing loss appears to have 
increased, with the application of the numeric designations 
set forth above, a noncompensable evaluation is warranted 
throughout the appeal period.  38 C.F.R. § 4.85, Code 6100.  
Moreover, as indicated above, the private audiograms in 
October 1996 and January 1998 did not contain findings 
inconsistent with the VA findings.  


ORDER

A compensable rating for bilateral hearing loss is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) 
A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice 
of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 

